DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed April 13, 2022.  Currently, claims 1-29 are pending.  Claims 22-29 have been withdrawn as drawn to non-elected subject matter. 
	
Election/Restrictions
Applicant's election of Group I in the paper filed April 13, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to a law of nature and a natural phenomenon.  
Claims 1-8 are directed to “a method of identifying a canine subject with an increased likelihood of developing elevated levels of 4-ethylphenyl sulfate”.  The claim recites a wherein clause that provides the presence of two minor alleles indicates that the canine subject has an increased likelihood of developing elevated levels of 4-ethylphenyl sulfate.   

Claims 1-8 are directed to a process that involves the judicial exception of a law of nature/natural phenomenon (i.e. the natural correlation between the allele of BICF2P1175095 of a canine and likelihood of developing elevated levels of 4-ethylphenyl sulfate).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
A correlation that preexists in the human is an unpatentable phenomenon.  The association between the alleles in BICF2P1175095 of a canine and likelihood of developing elevated levels of 4-ethylphenyl sulfate is a law of nature/natural phenomenon.  The "wherein” recitation which tells users of the process to predict likelihood of developing elevated levels of 4-ethylphenyl sulfate in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if the clause requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites analyzing a biological sample by genotyping, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence of the recited SNPs was known in the art at the time the invention was made.  The prior art teaches genotyping analysis with Illumina High Density Genotype Array.  The specification teaches the instant SNP is inherently on the commercially available gene chip (see para 123).  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “analyzing” steps are insufficient to make the claims patent eligible.  
The analyzing step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The analyzing step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Claim 1 is indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 1 is directed to a method of identifying a canine subject as being at an increased likelihood of developing elevated levels of 4-ethylphenyl sulfate. However, the claim only provides for analyzing a biological sample. Thus, it is not clear if applicant intends to cover any method for analyzing a biological sample, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims. Claims 2-8 are similarly indefinite.  
B)  Claim 4 is indefinite over the recitation “preferably saliva.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for detecting BICF2P1175095 in a canine, does not reasonably provide enablement for treating or reducing the risk of elevated 4-ethylphenyl sulfate in canines by administering or feeding an “effective amount of tomato pomace”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
Claims 9-22 are drawn to methods of treating or reducing the risk of elevated 4-ethylphenyl sulfate in canines by administering or feeding an “effective amount of tomato pomace”.  
Claims 15-19 are directed to various ranges of tomato pomace from 0.044 to 0.42%.     It would appear 0.044 is a nominal amount of tomato pomace. 

The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art does provide any guidance as to the level or effective amount of tomato pomace required to treat a canine for anxiety or stress or to reduce levels of 4-EPS.  
	The art discusses tomato pomace is regularly added to dog foods as a filler. 
	The art discusses the digestibility of sundried tomato pomace in dogs.  IN particular, Yuangklang teaches 10% of sundried tomato pomace can be a useful ingredient of dry dog foods as high levels of tomato pomace in the diet are well accepted with no negative effect on feces consistency (abstract).  This provides no guidance regarding the level or effective amount of tomato pomace required to treat a canine for anxiety or stress or to reduce levels of 4-EPS.  
	The art also discusses that tomato pomace is included in pet foods at about 3-7% of the total mix (see Vet Nutrition blog, May 14, 2009). 

	Guidance  in the Specification.
	The specification provides a genome wide analysis of the SNP BICF2P1175095 and the levels of circulating 4-EPS (see para 127).  The CC genotype had an elevated risk of impaired gut colonization by certain beneficial microbes.  The known stress-related microbial metabolite, 4-EPS is detected 9 times higher in dogs with CC genotype (para 127). The specification concludes “effective amounts” of tomato pomace will be specifically of benefit to those dogs with the CC genotype (para 128).  The specification does not provide the “effective amount” that will provide the asserted benefits.
	Example 3 (para 129-141) provides a study was completed in which 40 dogs were randomly assigned into a control or test group.  Figure 1 illustrates dogs fed the test food diet which contained no tomato pomace, had higher levels of 4-EPS compared to the 4-EPS levels when the dog was fed the control food diet which contained tomato pomace (p=0.04).  The specification does not teach the amount of tomato pomace in the test food.  
	The specification does not appear to provide administering any particular nutritional composition or foodstuff to any dogs with CC at BICF2P1175095 to determine the effects of the administration and evaluation of the treatments.  
	The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to prevent or reduce elevated 4-EPS levels in canine subjects and treat canine anxiety or stress.  Neither the specification nor the art provides administering an “effective amount” of tomato pomace encompasses to facilitate reduction in levels of 4-EPS and/or treatment anxiety and stress in canines.  The specification appears to feed healthy adult dogs food the test and control foods to find an effect.  The specification does not appear to feed or administer an effective amount of tomato pomace to a subject having two copies of the minor allele to assess any treatment or decrease in levels of 4-EPS.  The art teaches dog foods may comprise 3-10%.  The claims are also directed to 0.044% to 042% of nutritional intake per day.  This is essentially 0 to ½ the nutritional intake per day.  The specification teaches no tomato pomace does not lower the 4-EPS levels, thus, it is unpredictable how an amount as little at 0.044% would have the effect of treating canine anxiety or stress.  It is not clear that to test food administered to the dogs to study 4-EPS levels was significantly different. This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonathan Massey (Thesis:  Mapping the genes for complex canine autoimmune diseases; The university of Manchester 2012).
The specification teaches the instant SNP was analyzed using the Illumina Canine SNP array (see para 52).  The array inherently analyzes the SNPs of BICF2P1175095.  
Massey teaches genotyping and analyzing a biological sample for SNP BICF2P1175095.  Table 1.10 (page 52) provides about 10 different studies performed using the Illumina genotyping array.  Each of these studies analyzes a biological sample obtained from a canine for the presence of the claimed SNP.  
The only active method step in the claims is the analyzing a biological sample step.  Massey clearly teaches these method step and thus anticipates the claims.  
With regard to Claim 3, 4, Massey teaches extraction of genomic DNA from blood and saliva (see page 56).  
With regard to claims 2, 5-8, the use of an array assay relies upon hybridization on a SNP chip.  
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 19, 2022